Citation Nr: 1015856	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart murmur, claimed 
as a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  

By a September 2009 decision the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for a heart murmur.  The 
Veteran's reopened claim was then remanded for further 
development.


FINDING OF FACT

No chronic heart disorder was shown during service or for 
many years thereafter and the Veteran has not been shown to 
have any current heart disability due to a heart murmur.


CONCLUSION OF LAW

The criteria for service connection for heart murmur, claimed 
as a heart disorder, have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In August 2003, prior to the rating decision that denied the 
claim, the RO sent a letter to the Veteran which advised him 
of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in September 2009.  
Because this decision denies the Veteran's claim no 
disability ratings or effective dates will be assigned, and 
any error due to the timing of the notice with respect to 
informing the Veteran of the type of evidence necessary to 
establish disability ratings or effective dates is non 
prejudicial to the Veteran.

The Veteran's service treatment records, private medical 
records and VA medical records have been obtained.  The 
Veteran has been provided a VA medical examination.  He has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  He provided testimony at 
a hearing before a decision review officer (DRO) in June 
2002.  In October 2009 the Veteran wrote to VA and stated 
that he had no further evidence to provide.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Where a Veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such diseases shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2009).

The Veteran seeks entitlement to service connection for heart 
murmur.  The service treatment records reveal that the 
Veteran reported at his September 1968 enlistment examination 
that he had been previously rejected for military service due 
to a heart murmur.  The September 1968 enlistment examination 
report states that no heart murmur was heard and that the 
Veteran had no heart disability.  In October 1968 the Veteran 
complained of chest pain.  Examination revealed no heart 
murmur or heart disability and the Veteran was declared fit.  
When examined for discharge in July 1970 the Veteran did not 
have any heart complaints and physical examination was noted 
to be normal.

A November 1986 private medical record notes that the Veteran 
stated that he had chest pain at rest that radiated to the 
left shoulder.  The Veteran reported that he had had a heart 
murmur since he was eight years old.  

The Veteran has been shown to have hypertension since 1995.  
An April 1995 Dallas County Hospital District Echocardiogram 
Report indicates that the Veteran was evaluated for 
hypertension and cardiac murmur.  No heart murmur was noted.

At the June 2002 DRO hearing the Veteran described performing 
in-service duties, such as laying reels of cable wire.  He 
specifically stated that the cable line work was strenuous 
and that he experienced chest pains and became breathless, 
but was never treated for this.  Aside from laying cable 
lines, the Veteran reported that he was assigned light 
duties, and he reasoned that they "had to know" about his 
heart disorder.  Nevertheless, the Veteran contended that the 
"vigorous running and training and parallel climbing . . . 
put more strain" on his heart, and aggravated it.  He also 
reported that a doctor in Germany told him he should never 
have been in the military, and responded in the affirmative 
when questioned as to whether this doctor suggested his heart 
disorder had worsened because of his military duties.  

Private treatment records, dated from March 2004 to April 
2005, show that the Veteran experienced intermittent chest 
pains with no change in his heart murmur and no significant 
arrhythmias, but some hypertrophy due to hypertension.  His 
family history was noted to be quite strong for heart disease 
with both parents having suffered heart attacks.  
Furthermore, according to the Veteran, he suffered heart 
failure when he was eight years old, and was later told that 
he had "a dime-sized hole" in his heart.  

The VA records show that in April 2005 the Veteran reported a 
history of heart murmur, but that the heart had a regular 
rate and rhythm with "no murmurs, rubs or gallops" on 
examination in April 2006.

In light of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a heart murmur.  In this case the 
Veteran had one instance of chest pain during service, which 
was not attributed to any heart disability.  Although the 
Veteran has had hypertension since 1995, the Veteran does not 
claim, and the evidence does not show that hypertension is in 
any way related to service.  Furthermore, the Veteran 
underwent a VA examination in November 2009 and the VA 
examiner opined that the Veteran does not have a current 
heart disability that is related to service.

In this case the Veteran has reported on several occasions 
that he has had a heart murmur since he was a child.  
Regardless of when the Veteran first developed a heart 
murmur, the fact remains that the evidence clearly shows that 
the Veteran does not experience any disability due to a heart 
murmur.  The Board finds that the Veteran's heart murmur is a 
laboratory finding demonstrated by examinations such as an 
echocardiograph and is not in and of itself a disability.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The United 
States Court of Appeals for Veterans Claims has held that 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability resulting from the heart murmur, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As such, the Veteran's claim of entitlement 
to service connection for heart murmur claimed as a heart 
disorder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for heart murmur claimed as a heart disorder, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a heart murmur claimed as a heart 
disorder is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


